Citation Nr: 1241859	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO. 10-39 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 60 percent for a left thoracotomy scar, status post left lobectomy, small cell lung carcinoma.

2. Entitlement to service connection for chronic myelogenous leukemia (CML), to include as secondary to service-connected residuals of lung cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The rating decision denied a compensable disability evaluation for a left thoracotomy scar and denied service connection for CML. In a December 2010 rating decision, the RO increased the Veteran's left thoracotomy scar evaluation from noncompensable to 60 percent. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. In January 2011, prior to the promulgation of a decision on the issue of entitlement to a disability evaluation in excess of 60 percent for a left thoracotomy scar, status post left lobectomy, small cell lung carcinoma, the Veteran withdrew his appeal in writing. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has CML that was caused by his service-connected lung cancer. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for an initial disability evaluation in excess of 60 percent for a left thoracotomy scar, status post left lobectomy, small cell lung carcinoma have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2. The Veteran's CML is proximately due to or the result of service connected residuals of lung cancer. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Evaluation for a Left Thoracotomy Scar

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the Veteran. 38 C.F.R. § 20.204. 

In January 2011, the Veteran, through his representative, notified VA that he was satisfied with the 60 percent disability evaluation assigned for his left thoracotomy scar, and that he wished to withdraw his appeal of the issue. 

Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

Entitlement to Service Connection for CML

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with CML and is currently service-connected for a left thoracotomy scar, status post left lobectomy for small cell lung carcinoma. The first two elements of a secondary service connection claim are satisfied. Wallin, 11 Vet. App. at 512. 

With regard to the nexus element of a secondary service connection claim, there are VA and private medical opinions of record. 

In October 2009, the Veteran underwent a VA hemic examination. The examiner found that the Veteran had not had a progression of his stage IIA non-small cell lung carcinoma since 2004, when his chemotherapy treatment terminated. He opined that it was less likely than not that the Veteran's CML was caused by his service connected lung cancer. No rationale was provided for this opinion, rendering it inadequate. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In May 2010, the examiner who conducted the October 2009 examination submitted an addendum opinion. He stated that the etiology of leukemia remains unknown, although some associations between genetic and environmental elements have been made. A "[r]eview of available medical literature" did not show sufficient evidence that chemotherapy treatment with carboplatin and paclitaxel led to the development of CML. The examiner noted that there was data showing that chemotherapy is a risk factor for acute myelogenic leukemia (AML), but not CML. This opinion provides probative evidence against the Veteran's claim. 

In July 2010, the same examiner provided a secondary addendum opinion. He reemphasized that available medical literature does not provide sufficient information to determine with "absolute certainty" that chemotherapy caused the Veteran's CML. Because of the lack of available information, he stated that he was unable to provide an opinion without resorting to "mere speculation."  Although adequate, the July 2010 addendum opinion is not probative evidence. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

In November 2010, the Veteran underwent a respiratory conditions examination to assess his residuals of lung cancer. No opinion was provided with respect to CML. However, in December 2010, the examiner provided an addendum opinion after reviewing the Veteran's claims file. She noted that the Veteran was diagnosed with CML after his lung cancer treatment and that "the available medical literature does not provide sufficient information that chemotherapy with carboplatin and paclitaxel causes or aggravates CML."  This opinion provides probative evidence against the Veteran's claim. 

Dr. D. K., the Veteran's private oncologist, submitted a statement in January 2010. He stated that after he was diagnosed with lung cancer in 2004, the Veteran underwent adjuvant chemotherapy to decrease the chance of recurrence. He was supposed to undergo four cycles of carboplatin and paclitaxel, but the fourth cycle was stopped because he developed neuropathies. The Veteran was subsequently diagnosed with CML in April 2008 and he underwent additional chemotherapy. Dr. D. K. stated that adjuvant chemotherapy "has been implicated in causing other leukemias..." but that "[o]ne cannot say with absolute certainty that the previously administered chemotherapy caused the patient's CML, but it could very much have contributed to his leukemia."  

Although Dr. D. K. used the word "could" in formulating his opinion, the modifier "very much have" shows that he was not speculating as to whether a relationship between chemotherapy and lung cancer existed. Rather, he was not able to state that it was absolutely certain that such a relationship exists. See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Dr. D. K. did not indicate whether he reviewed the Veteran's claims file. A physician's review of the claims file is not the determinative factor in assigning probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). A physician should have information regarding relevant case facts. In this case, Dr. D. K. treated the Veteran for his cancers and had access to those treatment records. The Veteran did not receive treatment for his lung cancer at a VA facility. Further, as this is a claim for secondary service connection, it was not necessary that Dr. D. K. have access to the Veteran's service treatment records in order to formulate an adequate opinion. 

The May 2010 and December 2010 VA examiners based their negative opinions on a review of available medical literature but their rationales were not detailed. The record does not show whether the VA examiners were oncologists or hematologists. The opinion of Dr. D. K., a specialist in the field of cancers, provides probative evidence in favor of the Veteran's claim. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). His opinion is afforded equal probative weight to the VA addendum opinions provided in May 2010 and December 2010. 

There is no evidence of any other intercurrent cause for the Veteran's CML. The Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted. It is not permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. A state of relative equipoise has been reached in this case because Dr. D. K.'s opinion is equally as probative as the opinions from the May 2010 and December 2010 VA examiners who essentially provided the same opinion and rationale. The benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). The nexus element of a secondary service connection claim is satisfied and service connection is warranted. Wallin, 11 Vet. App. at 512.

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

The appeal of the issue of entitlement to an initial disability evaluation in excess of 60 percent for a left thoracotomy scar, status post left lobectomy, small cell lung carcinoma is dismissed.

Service connection for CML is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


